Citation Nr: 9932303	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant 







REMAND

The veteran served on active duty from May 1966 to May 1969.

The veteran contends that he has PTSD precipitated by his 
combat experiences in Vietnam. His report of discharge 
reveals that he was awarded the Combat Infantryman's Badge, 
which verifies that he was exposed to traumatic events 
sufficient to lead to PTSD. The diagnosis at the time of a VA 
psychiatric examination in December 1996 was generalized 
anxiety reaction. At his personal hearing in August 1999, 
however, the veteran related that he was receiving treatment 
for PTSD at the New Bedford Vet Center. Accordingly, the 
Board finds that the case should be remanded to the RO for 
the following action.

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record and associate them with 
the claims file.

  2.  The veteran should be scheduled 
for an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders 
that are present.  The examiner should 
specifically find whether the veteran 
has PTSD or other chronic psychiatric 
disorder related to his period of 
military service. The diagnosis should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in 
DSM-IV.  If the veteran is found to have 
post-traumatic stress disorder, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis. A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Upon completion of the development 
requested above to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












